DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 20, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-6 and 8-20 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 3, 7, 10, 12, 14, 21-25 of U.S. Patent No. 11,056,178 (hereinafter “reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regarding claim 2:  Claim 1 of the reference patent teaches an apparatus, comprising: 
     a memory cell (see “a memory cell” in claim 1); 
     a capacitive circuit configured to selectively couple with the memory cell and configured to develop a signal of the memory cell during an access operation (the identical language is seen in claim 1); 
     a bus (see “a reference voltage bus” in claim 1) configured to selectively couple with the capacitive circuit (coupling with the second capacitor as is disclosed in claim 1 also means coupling with the capacitive circuit since claim 1 discloses the capacitive circuit comprises the second capacitor) during the access operation; and 
     a sense component configured to compare a charge stored by the capacitive circuit  (claim 1 discloses a charge stored by the first and second capacitors, and the capacitive circuit comprises first and second capacitors; hence, the subject matter is anticipated by claim 1) with a voltage (“a reference voltage”) on the bus.

Regarding claim 3:  Claim 2 of the reference patent teaches the subject matter of this claim.

Regarding claim 4:  Claim 3 of the reference patent teaches the subject matter of this claim.
Regarding claim 5:  Claim 3 of the reference patent teaches the subject matter of this claim.
Regarding claim 6:  Claim 7 of the reference patent teaches the subject matter of this claim.
Regarding claim 8:  Claim 1 of the reference patent teaches the subject matter of this claim.
Regarding claim 9:  claim 1 of the reference patent teaches the subject matter of this claim.
Regarding claim 10:  Claim 10 of the reference patent teaches the subject matter of this claim.


Regarding claim 11:  Claim 12 of the reference patent teaches a method, comprising:      
     receiving, from a host device, an access command (“a read command” is known in the art as an access command) associated with (“for”) a set of memory cells, wherein each memory cell of the set of memory cells is associated with a capacitive circuit; 
     selectively coupling each capacitive circuit with a respective memory cell based at least in part on receiving the access command (the identical language is seen in claim 12; hence, anticipation); 
     comparing a charge stored by each capacitive circuit (“the first capacitor and the second capacitor of each capacitive circuit”) to a voltage (“a reference voltage”) on a bus (“the reference voltage bus”) that is based at least in part on the charge stored by each capacitive circuit (coupling as claimed in claim 12 inherently causes charge stored in the second capacitor to be transferred to the reference voltage bus); and 
     outputting, to the host device, a set of values stored by the set of memory cells based at least in part on the comparing (the identical language is seen in claim 12; hence, anticipation).

Regarding claim 12:  Claim 12 of the reference patent teaches the subject matter of this claim.
Regarding claim 13:  Claim 14 of the reference patent teaches the subject matter of this claim.
Regarding claim 14:  Claim 12 of the reference patent teaches the subject matter of this claim.
Regarding claim 15:  Claim 12 of the reference patent teaches the subject matter of this claim.
Regarding claim 16:  Claim 21 of the reference patent teaches the subject matter of this claim.
Regarding claim 17:  Claim 22 of the reference patent teaches the subject matter of this claim.


Regarding claim 18:  Claim 23 of the reference patent teaches an apparatus, comprising: 
     a set of memory cells (the identical language is seen in claim 123; hence, anticipation); Page 4 of 6App. No.: 17/362,348PATENT Preliminary Amendment dated September 14, 2021 
     a set of capacitive circuits each configured to develop a signal of a memory cell from the set of memory cells during an access operation (the identical language is seen in claim 23; hence, anticipation).; 
     a bus (“a reference voltage bus”) configured to selectively couple with each capacitive circuit (“the second capacitor of each capacitive circuit” means that the bus is coupled to each capacitive circuit) of the set of capacitive circuits during the access operation; and 
     a component (“a sense component”) configured to compare a charge stored by each capacitive circuit (“stored by the first and second capacitors of each capacitive circuit” has the same meaning) with a voltage (“a reference voltage”) on the bus (“the reference voltage bus”).

Regarding claim 19:  Claim 24 of the reference patent teaches the subject matter of this claim.
Regarding claim 20:  Claim 25 of the reference patent teaches the subject matter of this claim.

Allowable Subject Matter
Claims 7 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.










Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827